          Case 1:21-cv-00493-NONE-SAB Document 3 Filed 03/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CHRIS EPPERSON,                                    Case No. 1:21-cv-00493-NONE-SAB

12                  Plaintiff,                          ORDER GRANTING PLAINTIFF’S
                                                        APPLICATION TO PROCEED IN FORMA
13          v.                                          PAUPERIS

14   UNITED STATES, et al.,                             (ECF No. 1)

15                  Defendant.

16

17          Chris Epperson (“Plaintiff”), proceeding pro se in this action, filed an application to

18 proceed in forma pauperis pursuant to 28 U.S.C. § 1915 on March 24, 2021. (ECF No. 2.)

19 Plaintiff’s application demonstrates entitlement to proceed without prepayment of fees.
20 Notwithstanding this order, the Court does not direct that service be undertaken until the Court

21 screens the complaint in due course and issues its screening order.

22          Accordingly, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis.

23
     IT IS SO ORDERED.
24

25 Dated:     March 25, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
